MEMORANDUM **
Marky Henry Wuysang, a native and citizen of Indonesia, petitions for review of the Board of Immigration Appeals’ decision adopting and affirming an Immigration Judge’s denial of his application for asylum, withholding of removal, and relief under the Convention Against Torture. We have jurisdiction pursuant to 8 U.S.C. § 1252.
We review due process challenges to immigration decisions de novo. See Barron v. Ashcroft, 358 F.3d 674, 677 (9th Cir.2004). The record indicates that Wuysang knowingly and voluntarily waived his right to counsel, and that the IJ adequately explained hearing procedures to him. Cf. Tawadrus v. Ashcroft, 364 F.3d 1099, 1103-05 (9th Cir.2004) (explaining requirements for waiver); Agyeman v. INS, 296 F.3d 871, 876-77, 882-84 (9th Cir.2002) (setting forth the IJ’s obligations when a petitioner appears pro se in an immigration proceeding). Accordingly, we deny the petition for review.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.